PER CURIAM.
After argument and an examination of the briefs and appendices in this appeal, we are of the opinion that it is impossible to decide the issues presented without findings of fact by the court below. Hazeltine Corporation v. General Motors Corporation, 3 Cir., 131 F.2d 34; Clarke v. Gold Dust Corporation, 3 Cir., 91 F.2d 12. Accordingly the judgment is reversed and the cause is remanded in order that the court below may have the opportunity to make findings of fact and conclusions of law as required by Rule 52(a) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c.